Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 ( KR 10-2014-0007759 A) of record.
Pertaining to claim 1, D1 teaches ( see formula 1  or formula 2-12 for example ) wherein, in Chemical Formula 1,
L1 and L2 are the same as or different from each other, and each independently a direct bond; a substituted or unsubstituted arylene group: or a substituted or unsubstituted heteroarylene group;
Z1 and Z2 are the same as or different from each other, and each independently a substituted or unsubstituted alkyl group: a substituted or unsubstituted aryl group: a substituted or unsubstitited heteroaryl group: -SiRR'R”: -P(=O)}RR’: or NRR’;
R1 to R3 are the same as or different from each other, and each independently selected from the group consisting of hydrogen: deuterium: a substituted or unsubstituted alkyl group: a substituted or unsubstituted aryl group, a substituted or unsubstituted heteroaryl group: -SiRR'R”, -P(=O)RR'; and an amine group unsubstituted or substituted with a substituted or unsubstituted alkyl group, a substituted or unsubstituted aryl group or a substituted or unsubstituted heteroaryl group, or  two or more groups adjacent to each other bond to each other to form a substituted or unsubstituted aromatic hydrocarbon ring or a substituted or unsubstituted heteroring:
R, R’ and R” are the same as or different from each other, and each independently hydrogen: a substituted or unsubstituted alkyl group; a substituted or unsubstituted aryl group: or a substituted or unsubstituted heteroaryl group:
m, p, p and q are each an integer of 1 to 5;
a is an integer of 0 to 2;
b is an integer of 0 to 4;
when m, p, n, g and b are an integer of 2 or greater, substituents m the parentheses are the same as or different from each other, and
when 4 is an integer of 2, substituents m the parentheses are the same as or different from each other.
Pertaining to claim 2, D1 teaches claim2 the heterocyclic compound of Claim 1, 
Pertaining to claim 3, D1 teaches clam3 ( see formula 1  or formula 2-12 and pages 22-23 for example ).
Pertaining to claim 4, D1 teaches claim4 ( see formula 1  or formula 2-12  and pages 22-23 for example ).
Pertaining to claim 7, D1 teaches ( see fig1 , title,  and pages 22-23)  an organic light emitting device comprising:
a first electrode:
a second electrode provided opposite to the first electrode, and
one or more organic material layers provided between the first electrode and the second electrode,
wherein one or more layers of the organic material layers comprise the heterocyclic compound of claim 1 ( see formula 1  or formula 2-11 or formula 2-12 for example ).
Pertaining to claim 8, D1 teaches the organic light emitting device of Claim 7, wherein the organic material layer comprises a light emitting layer, and the light emitting laver comprises the heterocyclic compound ( see fig1 , title,  and pages 22-23)  
Pertaining to claim 9, D1 teaches the organic light emitting device of Claim 7, where the organic material layer comprises an electron injection layer or an electron transfer layer, and the electron injection layer or the electron transfer layer comprises the heterocyclic compound.
Pertaining to claim 10, D1 teaches The organic light emitting device of Claim 7, wherein the organic material layer comprises an electron blocking layer or a hole blocking layer, and the electron blocking layer or the hole blocking layer comprises the heterocyclic compound ( see fig1 , title,  and pages 22-23).
Pertaining to claim 11, D1 teaches the organic light emitting device of Claim 7, further comprising one, two or more layers selected from the group consisting of a light emitting layer, a hole injection layer, a hole transfer layer, an electron injection layer, an electron transfer layer, an electron blocking layer and a hole blocking layer ( see fig1 , title,  and pages 22-23). 
Pertaining to claim 12, D1 teaches the organic light emitting device of Claim 7, comprising:
a first electrode:
a first stack provided on the first electrode and comprising a first Light emitting layer; a charge generation layer provided on the first stack;
a second stack provided on the charge generation layer and comprising a second light emitting layer, and
second electrode provided on the second stack ( see claim 1, 6-7 and fig1 and pages 22-23)
Pertaining to claim 13, D1 teaches the organic light emitting device of Claim 12, wherein the charge generation layer comprises the heterocyclic compound ( see claim 1, 6-7 and fig1 and pages 22-23).
Pertaining to claim 14, D1 teaches the organic light emitting device of Claim 13, wherein the charge generation layer is an N-type charge generation layer, and the charge generation layer comprises the heterocyclic compound( see claim 1, 6-7 and fig1 and pages 22-23).
Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819